Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 12/07/2020.
Quayle Action
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because of the following informalities.	Regarding Fig. 1, Fig. 2, Fig. 3, the unlabeled rectangular box(es) i.e. 101, 102, 301, 401, shown in the drawings should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, i.e. including features of voltage slew rate sensing.
	Appropriate correction is required.
Claim Objections
Claims 4-14 are objected to because of the following informalities:  	Regarding Claim 4, in line 3, “couple to” should read as “coupled to”.	Regarding Claim 5, in line 9, “the output terminal” should read as “an output terminal”.	Regarding Claim 8, in line 2, “the slew rate” should read as “a slew rate”.		Regarding Claim 11, in line 1, “voltage higher than” should read as “voltage being higher than”;in line 2, “the rising slew rate” should read as “a rising slew rate”.		Regarding Claim 12, in line 2, “the portion” should read as “a portion”;in line 3, “having positive phase” should read as “having a positive phase”.	Regarding Claim 14, in line 3, “at positive phase” should read as “at a positive phase”.		Claims 6-14 are objected to as they depend on objected claim 5.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, and 15-20 are allowable. 	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a controllable charging circuit, coupled between a sensing terminal and a supply terminal of the driving circuit, and configured to provide a charging current to the supply terminal in response to a slope sensing signal; and a slope sensing circuit, coupled between the sensing terminal and a reference ground terminal of the driving circuit, and configured to sense whether an abrupt rising change in a voltage drop from the sensing terminal to the reference ground terminal of the driving circuit is occurring, and further configured to provide the slope sensing signal in response to a rising edge of the abrupt rising change in the voltage drop.”.
Claims 4-14 would be allowable if rewritten to overcome the claim objections made above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2021/0067026 A1 discloses a synchronous rectifier controller with a slew-rate detector.	US Patent Application Publication US 2020/0161985 A1 discloses a synchronous rectifier controller with a slew-rate detector to avoid mis-trigger of the synchronous rectifier.	US Patent Application Publication US 2019/0020282 A1 discloses a synchronous rectifier controller with a slew-rate detector.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838                         
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838